DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, a first through hole configured on the mother substrate at a center hole of the shorted winding, wherein the second leg and the third leg both pass through the first through hole must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 6-7, 21 and 23 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Para 0031 of the applicant specifications teaches a first through hole penetrates the depth of the mother substrate 860 and is configured on the mother substrate at the center hole of the primary winding 810, and the first leg 841 of the first planar magnetic core 840 passes through the first through hole, so that the primary winding 810 surrounds it. Also, Para 0031 of the applicant specifications teaches the second and third through holes may be merged into a fifth through hole through which the second leg 842 and the third leg 851 can pass through simultaneously. Where in the specifications teaches the newly added claim limitations a first through hole configured on the mother substrate at a center hole of the shorted winding, wherein the second leg and the third leg both pass through the first through hole? Claims 6-7, 21 and 23 are rejected under the same premise as claim 1.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 6-7, 21 and 23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the limitations a first through hole configured on the mother substrate at a center hole of the shorted winding, wherein the second leg and the third leg both pass through the first through hole is vague and indefinite. Para 0031 of the applicant specifications teaches the second and third through holes may be merged into a fifth through hole(meaning one big hole in the substrate is created) through which the second leg 842 and the third leg 851 can pass through simultaneously. Where in drawing/specification teaches wherein the second leg and the third leg both pass through the first through hole? Also, what drawing shows wherein the second leg and the third leg both pass through the same through hole(one big hole in the substrate)? That feature is not shown in the drawings. Claims 6-7, 21 and 23
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

1.	Claims 1, 6-7, 21 and 23 are rejected under 35 U.S.C. 102a1 as being anticipated by Schaerrer et al. (US 2010/0007358).
Regarding claim 1, Schaerrer et al. (Embodiment figure 7 and para 0034-0041) discloses a primary winding (32) printed on a first substrate (see figure 7); a shorted winding (36) printed on a second substrate (see figure 7) and magnetically coupled to the primary winding (see figure 7); a secondary winding (33) printed on a third substrate (see figure 7 )and magnetically coupled to the shorted winding (see figure 7); and a first planar magnetic core (28a’’’/28b’’’) (see figure 7) comprising: a first leg surrounded by the primary winding (see figure 7); a second leg surrounded by the shorted winding (see figure 7); a first upper portion extending from a first end of the first leg to a first end of the second leg (see figure 7); and a first lower portion extending from a second end of the first leg to a second end of the second leg (see figure 7); wherein the first, second, and third substrates are parts of a mother substrate (24) between the first upper portion and first lower portion (see figure 7).
Schaerrer et al. (Embodiment figure 7) discloses a second magnetic core (see figure 7 the core on the right side) a third leg surrounded by the shorted winding(36’’’) and a fourth leg surrounded by secondary winding (33). Schaerrer et al. (Embodiment figure 7) does not expressly discloses a first through hole configured on the mother substrate at a center hole of the shorted winding, wherein the second leg and the third leg both pass through the first through hole. 
Schaerrer et al. (Embodiment figure 6) discloses a first through hole configured (see figure 6) on the mother substrate at a center hole of the shorted winding (34’ or 36’), wherein the second leg and the third leg both pass through the first through hole. (see Embodiment figure 6 showing the second leg and the third leg both pass through the first through hole.
Accordingly, it would have been obvious to one of ordinary in the art before the effective filing date of the applicant claimed invention to design a first through hole configured on the mother substrate at a center hole of the shorted winding, wherein the second leg and the third leg both pass through the first through hole as taught by Schaerrer et al. (Embodiment figure 6)  to the inductive of Schaerrer et al. (Embodiment figure 7) so as to save in production time since less holes are created making the manufacturing process of creating the inductive device faster.
Regarding claim 6, Schaerrer et al. (figures 6-7 and para 0034-0041) discloses wherein the second planar magnetic core further comprises: a second upper portion extending from a first end of the third leg to a first end of the fourth leg(see figure 7); and a second lower portion extending from a second end of the third leg to a second end of the fourth leg (see figure 7); wherein the first, second and third substrate are parts of the mother substrate between the second upper portion and the second lower portion (see figure 7).
Regarding claim 7, Schaerrer et al. (figures 6-7 and para 0034-0041) discloses
wherein the shorted winding comprises a multi-turn winding. (see figure 6)
Regarding claim 21, Schaerrer et al. (figures 6-7 and para 0034-0041) discloses further comprising a second through hole configured on the mother substrate at a center hole of the primary winding, wherein the first leg passes through the first through hole.(see figure 7)
Regarding claim 23, Schaerrer et al. (figures 6-7 and para 0034-0041) discloses further comprising a third through hole configured on the mother substrate at a center hole of the secondary winding (see figure 7), wherein the fourth leg passes through the fourth through hole (see figure 7).
Response to Arguments
Applicant's arguments filed 02/04/22 have been fully considered but they are not persuasive. The applicant argues that the prior art of record does not disclose the newly added claim limitations wherein a first through hole configured on the mother substrate at a center hole of the shorted winding, wherein the second leg and the third leg both pass through the first through hole. The examiner respectfully disagrees. 
Schaerrer et al. (Embodiment figure 6) discloses the newly added claim limitations wherein a first through hole configured on the mother substrate at a center hole of the shorted winding, wherein the second leg and the third leg both pass through the first through hole as pointed out in the rejection above. Accordingly, the rejection will remain in the office action.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONALD HINSON whose telephone number is (571)270-7915. The examiner can normally be reached M to F; 8 -5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on 571-272-1990. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RONALD HINSON/Primary Examiner, Art Unit 2837